Citation Nr: 1103929	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  08-29 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for disability involving the 
Veteran's right great toe.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1960 to June 1964.  

This claim is on appeal from an August 2006 rating decision of 
the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The Veteran testified before the undersigned via 
videoconferencing in April 2010.  A transcript of that hearing is 
associated with the claims file.  

This case was remanded by the Board in July 2010 for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has appealed the denial of service connection for a 
disability involving his right great toe.  At his entrance 
examination in June 1960, the Veteran reported infected ingrown 
toenail, 1959.  Service treatment records reveal that in 
September 1960 the Veteran complained of ingrown toenail on the 
big toe right foot.  Later that month, he had an excision of 
ingrown toenail, right great toe.  At his May 1964 separation 
examination, the Veteran denied foot trouble and his feet were 
reported normal.  

Post service treatment records show that diabetes mellitus type 
II was diagnosed since 1987.  Post service treatment records also 
reveal treatment for the feet to include a showing of bilateral 
diabetic neuropathy and onychomycosis.  Examination in February 
1999 revealed thick nails suggestive of onychomycosis.  There was 
a notation of slight fissuring between the fourth and fifth right 
toes suggestive of fungal infection.  In December 2003, an 
assessment was given of onychomycosis, severe onychocryptosis on 
both hallux toenails and flexible hammer toes.  Post service 
treatment records show right great toe amputation in 2007.  

During his hearing, the Veteran stated that he was issued size 10 
shoes during basic training but he wore a size 12.  April 2010 
Board hearing at 4.  He related that he was told that the shoes 
ran large and that he would be ok.  Id.  The Veteran stated that 
he did not have problems with his feet before service and that 
while in service he started to experience foot pain and was sent 
to the hospital.  Id. at 4-6.  The Veteran stated that they found 
an ingrown toenail infected the large toes on both feet, and he 
was hospitalized for two weeks.  Id. at 5-6.  According to the 
Veteran, since service his toenails never grew the same.  Id. at 
6.  He related that they grew crooked, in towards his other toe 
instead of growing straight out.  Id.  The Veteran has related 
that since service he has lost his big toe and then the toe next 
to it.  Id. at 8.  

In light of the in service manifestations and the Veteran's 
assertions of continuity, in July 2010 the Board found that a 
remand was necessary for evidentiary development.  Specifically, 
the RO was instructed to schedule the Veteran for a VA 
examination to determine the nature and etiology of his right 
great toe disability.  An adequate etiology opinion was also 
requested.  

The Veteran was afforded a VA compensation and pension 
examination in September 2010.  After review of the record, the 
VA examiner stated as follows:  

He had no other reasons for the amputation 
of the great toe than as mentioned above 
from the time he had ingrown toenails and 
subsequent development of diabetes.  In the 
opinion of this examiner, it is speculative 
as to the conclusion of the service 
connected etiology of the Veteran's toe 
amputation because of the complex history.  

Although the Veteran was afforded a VA compensation and pension 
examination, the Board finds that another VA examination and 
opinion is necessary to decide this claim.  In this regard, the 
Board notes that the examiner indicated that he could not 
determine the etiology of the Veteran's amputation without 
resorting to speculation because of the complex history of the 
case.  However, the explanation as to why the examiner could not 
reach a conclusion as to etiology without resorting to 
speculation is too vague to constitute an adequate examination.  
See Jones v. Shinseki, 23 Vet. App. 382 (2010).  On remand, the 
examiner must provide a sufficiently detailed explanation for any 
opinion rendered.  

A remand by either the Board confers on the appellant, as a 
matter of law, a right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  As such, the RO is again requested to 
comply with the Board's remand directives, as stated below.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of the 
Veteran's right great toe disability.  The 
examination is to be conducted by an examiner 
different from, Dr. R.G.E., the September 
2010 examiner.  The claims file must be made 
available to the examiner, the examiner must 
review the claims file in conjunction with 
the examination, and the examiner must state 
in his or her report that the claims file was 
reviewed.  

The examiner must provide an opinion 
regarding whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) that 
any currently present right great toe 
disability, to include amputation, is 
attributable to service.  The examiner must 
provide a rationale for any opinion rendered; 
a conclusion and recitation of facts is not 
an adequate examination and opinion.  

If the examiner arrives at the conclusion 
that the probability of a connection between 
the Veteran's service and his right great toe 
disability cannot be rendered without 
resorting to speculation, the examiner must 
provide a detailed explanation as to why he 
or she reached such conclusion.

2.  Then, readjudicate the issue on appeal.  
If the benefit sought is not granted, provide 
the Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate time to respond thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

